Citation Nr: 1757577	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-19 045	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for bilateral hearing loss.

2.  Entitlement to an earlier effective date for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from October 1961 to August 1962.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

On August 10, 2015, the Veteran requested withdrawal of the appeals. 


CONCLUSION OF LAW

The criteria have been met for withdrawal of the appeals.  See 38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  The Veteran, through his authorized representative, withdrew these appeals.  See August 2015 Statement.  As there remain no allegations of errors of fact or law, the Board does not have jurisdiction to review the appeals and they are dismissed.  See 38 U.S.C. § 7105.


ORDER

The appeals are dismissed.



		
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


